United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3083
                                   ___________

Dollether Tobar,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas.
Arkansas Department of Correction;   *
Robert Jackson,                      *       [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: March 31, 2010
                                Filed: April 8, 2010
                                 ___________

Before RILEY,1 Chief Judge, BYE and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

      Dollether Tobar appeals the district court’s2 adverse grant of summary judgment
in her employment-discrimination action. After careful de novo review, see
Sutherland v. Mo. Dep’t of Corrs., 580 F.3d 748, 750 (8th Cir. 2009), we conclude



      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
      2
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
summary judgment was proper for the reasons stated in the district court’s thorough,
well-reasoned order. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-